JOANOS, Judge.
The appealed order which calculates claimant’s average weekly wage based on a seasonal worker formula fails to dispose of all issues concerning the claim for compensation. This order is interlocutory and is not reviewable by appeal. Therefore the appeal is dismissed. Such dismissal shall not preclude review of this order upon subsequent appeal from a final order. Metropolitan Life and Travelers Insurance Company v. Antonucci, 469 So.2d 952 (Fla. 1st DCA 1985); Industrial Steel v. Robinson, 444 So.2d 1117 (Fla. 1st DCA 1984); Consolidated Natures Prime v. Lorenzoni, 458 So.2d 1222 (Fla. 1st DCA 1984); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1982); Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982).
BOOTH, C.J., and NIMMONS, J., concur.